ICJ_138_AerialHerbicideSpraying_ECU_COL_2011-10-19_ORD_01_NA_00_EN.txt.                          INTERNATIONAL COURT OF JUSTICE


                           Reports of judgments,
                        ADVISORY OPINIONS AND ORDERS


                          CASE CONCERNING
                      AERIAL HERBICIDE SPRAYING
                            (ECUADOR v. COLOMBIA)


                           ORDER OF 19 OCTOBER 2011




                                2011
                         COUR INTERNATIONALE DE JUSTICE


                             RECUEIL DES ARRÊTS,
                      AVIS CONSULTATIFS ET ORDONNANCES


                   AFFAIRE RELATIVE À DES ÉPANDAGES
                         AÉRIENS D’HERBICIDES
                           (ÉQUATEUR c. COLOMBIE)


                        ORDONNANCE DU 19 OCTOBRE 2011




2 CIJ1025.indb 1                                          6/06/13 09:00

                                               Official citation :
                              Aerial Herbicide Spraying (Ecuador v. Colombia),
                             Order of 19 October 2011, I.C.J. Reports 2011, p. 641




                                            Mode officiel de citation :
                             Epandages aériens d’herbicides (Equateur c. Colombie),
                           ordonnance du 19 octobre 2011, C.I.J. Recueil 2011, p. 641




                                                                                1025
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071136-4




2 CIJ1025.indb 2                                                                        6/06/13 09:00

                                                19 OCTOBER 2011

                                                    ORDER




                     AERIAL HERBICIDE SPRAYING
                       (ECUADOR v. COLOMBIA)




                   ÉPANDAGES AÉRIENS D’HERBICIDES
                       (ÉQUATEUR c. COLOMBIE)




                                                19 OCTOBRE 2011

                                                ORDONNANCE




2 CIJ1025.indb 3                                                  6/06/13 09:00

                    641 	                                 ﻿




                                   INTERNATIONAL COURT OF JUSTICE

        2011                                        YEAR 2011
     19 October
     General List
      No. 138                                     19 October 2011


                                AERIAL HERBICIDE SPRAYING
                                           (ECUADOR v. COLOMBIA)



                                                      ORDER


                        The President of the International Court of Justice,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cle 44, paragraphs 3 and 4, of the Rules of Court,
                       Having regard to the Order of 25 June 2010, whereby the Court fixed
                    31 January 2011 and 1 December 2011 respectively as the time-limits for
                    the filing of the Reply of the Republic of Ecuador and the Rejoinder of
                    the Republic of Colombia,
                       Having regard to the Reply duly filed by the Republic of Ecuador
                    within the time‑limit thus fixed ;
                       Whereas, in a letter dated 6 October 2011 and received in the Registry
                    on the same day, the Agent of the Republic of Colombia referred to “the
                    time necessary to obtain the complete file of documents obtained by
                    Ecuador under the United States Freedom of Information Act (some of
                    which were tendered with the Reply)”, and asked the Court, “[t]aking
                    into account the difficulties posed by the December holiday season, which
                    will delay printing and proofing of the Rejoinder until January”, to extend
                    the time‑limit for the filing of the Rejoinder of Colombia until 1 Febru-
                    ary 2012 ; and whereas, on receipt of that letter, the Registrar transmitted
                    a copy thereof to the Agent of the Republic of Ecuador ;

                       Whereas, by a letter dated 18 October 2011 and received in the Registry
                    on the same day, the Agent of the Republic of Ecuador indicated, inter
                    alia, that his Government had no objection to the extension of time-limit
                    for the filing of the Rejoinder, as requested by the Republic of Colombia ;

                    4




2 CIJ1025.indb 4                                                                                   6/06/13 09:00

                   642 	          aerial herbicide spraying (order 19 X 11)

                       Taking account of the views of the Parties,
                     Extends to 1 February 2012 the time-limit for the filing of the Rejoin-
                   der of the Republic of Colombia ; and
                     Reserves the subsequent procedure for further decision.

                     Done in English and in French, the English text being authoritative, at
                   the Peace Palace, The Hague, this nineteenth day of October, two thou-
                   sand and eleven, in three copies, one of which will be placed in the
                   archives of the Court and the others transmitted to the Government of
                   the Republic of Ecuador and the Government of the Republic of Colom-
                   bia, respectively.

                                                               (Signed) Hisashi Owada,
                                                                           President.
                                                              (Signed) Philippe Couvreur,
                                                                            Registrar.




                   5




2 CIJ1025.indb 6                                                                               6/06/13 09:00

                   printed in france



                                       ISSN 0074-4441
                                       ISBN 978-92-1-071136-4




2 CIJ1025.indb 8                                                6/06/13 09:00

